DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-7 are pending and are examined below.

Terminal Disclaimer
The terminal disclaimer filed on 05 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16930405, 16930430, 16931092, 16930415, 16143335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, et al. "Synthesis of Li3+xIn1-xMxBr6 (M= Zn, Co, Fe) by Nano-grinding and their Ionic Conductivity." Transactions of the Materials Research Society of Japan 33.4 (2008): 973-976 (hereafter referred to as Tomita) in view of Steiner, et al. "Novel Fast Ion Conductors of the Type MI3MIIICl6 (MI= Li, Na, Ag; MIII= In, Y)." Zeitschrift für anorganische und allgemeine Chemie 613.7 (1992): 26-30 (hereafter referred to as Steiner).

	Regarding claim 1, Tomita teaches a ternary metal halide material represented by compositional formula Li3+xIn1-xMxBr6 (claimed a = prior art x),
wherein M= Zn (Tomita, pp.973-975, Fig. 1-3) for use as a solid electrolyte material (Tomita, p. 973, ion conductive inorganic solid electrolyte):
δ=0, which falls within the claimed range of -1< δ<2,
a=0.15, which falls within the claimed range of 0<a<3,
0<3+a=2.85,
0<1-a=0.85,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
And x+y=6, which falls within the claimed range of x+y≤6,
Tomita additionally discloses it is known in the art wherein the halide can be either Cl or Br in the formula Li3M'X6, where M' is lanthanides, and Li3InBr6-xClx (Tomita, p. 973), suggesting this substitution with M would behave analogously in the Li3M'Cl6, where M' is a lanthanide.
Tomita does not explicitly disclose wherein the compositional formula is Li3+aY1-aMaCl6-x-yBrxIy, specifically wherein Y is a component, instead only teaching In is a component.
Steiner however teaches ion conductive ternary metal halide materials with compositional formulae Li3InCl6 and Li3YCl6, which exhibit fast ionic conductivity (Steiner, abstract, Abb. 6), demonstrating Y and In are known equivalent art effective materials for use in ion conducting ternary metal halide materials.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the In of Tomita with Y as taught in Steiner, as they both exhibit fast ionic conductivity in ternary metal halides and have similar general formulae, wherein the solid electrolyte material is represented by compositional formula Li3+aY1-aMaCl6-x-yBrxIy,
wherein M= Zn,
δ=0, which falls within the claimed range of -1< δ<2,
a=0.15, which falls within the claimed range of 0<a<3,
0<3+a=2.85,
0<1-a=0.85,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
and x+y=6, which falls within the claimed range of x+y≤6,

	Regarding claims 2-3, modified Tomita discloses all of the limitations of claim 1 as set forth above and teaches wherein a is 0.15 (Tomita, p. 974), falling within the claimed ranges wherein 0.01 ≤ a ≤ 0.5 and 0.01 ≤ a ≤ 0.3 is satisfied. 

Regarding claims 4-5, modified Tomita discloses all of the limitations of claim 1 as set forth above and teaches wherein δ = 0, falling within the claimed ranges wherein -0.25 ≤ δ ≤ 0.4 and 0 ≤ δ ≤ 0.4 is satisfied. 

Regarding claim 6, modified Tomita teaches the use of lithium ion conductive inorganic solid electrolytes, particularly those that exhibit fast ionic conductivity (Steiner, abstract), such as that set forth in claim 1 above, as a way to improve lithium ion secondary batteries (Tomita, p. 973). One of ordinary skill in the art before the effective filing date of the claimed invention understands a battery consists of an anode (negative electrode), a cathode (positive electrode) and a solid electrolyte layer, disposed between the cathode and the anode, containing the solid electrolyte material and would find it obvious to include a solid electrolyte material according to modified Tomita as discussed with regards to claim 1 in a battery comprising a positive electrode, a negative electrode, and an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the solid electrolyte material, to improve the performance of the battery.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, et al. "Novel Fast Ion Conductors of the Type MI3MIIICl6 (MI= Li, Na, Ag; MIII= In, Y)." Zeitschrift für anorganische und allgemeine Chemie 613.7 (1992): 26-30 (hereafter referred to as Steiner) in view of Tomita, et al. "Synthesis of Li3+xIn1-xMxBr6 (M= Zn, Co, Fe) by Nano-grinding and their Ionic Conductivity." Transactions of the Materials Research Society of Japan 33.4 (2008): 973-976 (hereafter referred to as Tomita).

	Regarding claim 1, Steiner teaches a ternary metal halide material represented by compositional formula Li3+xYCl6,
Steiner does not teach M as claimed. Steiner however teaches ion conductive ternary metal halide materials with compositional formulae Li3InCl6 and Li3YCl6, which exhibit fast ionic conductivity (Steiner, abstract, Abb. 6), demonstrating Y and In are known equivalent art effective materials for use in ion conducting ternary metal halide materials.
Tomita teaches a ternary metal halide material represented by compositional formula Li3+xIn1-xMxBr6,
wherein M= Zn (Tomita, pp.973-975, Fig. 1-3) for use as a solid electrolyte material (Tomita, p. 973, ion conductive inorganic solid electrolyte):
δ=0,
a=0.15, which falls within the claimed range of 0<a<3,
0<3+a=2.85,
0<1-a=0.85,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
And x+y=6, which falls within the claimed range of x+y≤6,
Tomita suggests that, in some cases, substitution of Li3InBr6 with M, to yield Li3+aIn1-aMBr6, can improve the conductivity. While it is not explicitly demonstrated for the combination of a=0.15 and M=Zn, conductivity is increased at low temperatures with other cations of the same valency as Zn, suggesting one of ordinary skill in the art could in theory use Zn to replace In, with corresponding increase in lithium stoichiometry, in order to improve the conductivity.
Tomita additionally discloses it is known in the art wherein the halide can be either Cl or Br in the formula Li3M'X6, where M' is lanthanides, and Li3InBr6-xClx (Tomita, p. 973), suggesting this would behave analogously in the Li3M'Cl6, where M' is a lanthanide because of Steiner’s and Tomita’s teaching of equivalency of Li3M'Cl6 where M' is lanthanides, and Li3InCl6.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Y of Steiner with Zn, as taught by Tomita, in order to optimize the conductivity, yielding a solid electrolyte material represented by compositional formula Li3+aY1-aMaCl6-x-yBrxIy,
wherein M= Zn (Tomita, pp.973-975, Fig. 1-3) for use as a solid electrolyte material (Tomita, p. 973, ion conductive inorganic solid electrolyte):
δ=0,
a is optimized to increase the conductivity and would fall within the claimed range of 0<a<1 as it substitutes for Y,
0<3+a,
0<1-a,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
And x+y=6, which falls within the claimed range of x+y≤6.

	Regarding claims 2-3, modified Steiner discloses all of the limitations of claim 1 as set forth above and suggests routine optimization of a to optimize the conductivity, which would yield a falling within the claimed ranges wherein 0.01 ≤ a ≤ 0.5 and 0.01 ≤ a ≤ 0.3 is satisfied. 

Regarding claims 4-5, modified Steiner discloses all of the limitations of claim 1 as set forth above and teaches wherein δ = 0, falling within the claimed ranges wherein -0.25 ≤ δ ≤ 0.4 and 0 ≤ δ ≤ 0.4 is satisfied. 

Regarding claim 6, modified Steiner teaches the use of lithium ion conductive inorganic solid electrolytes, particularly those that exhibit fast ionic conductivity (Steiner, abstract), such as that set forth in claim 1 above, as a way to improve lithium ion secondary batteries (Tomita, p. 973). One of ordinary skill in the art before the effective filing date of the claimed invention understands a battery consists of an anode (negative electrode), a cathode (positive electrode) and a solid electrolyte layer, disposed between the cathode and the anode, containing the solid electrolyte material and would find it obvious to include a solid electrolyte material according to modified Steiner as discussed with regards to claim 1 in a battery comprising a positive electrode, a negative electrode, and an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the solid electrolyte material, to improve the performance of the battery.

	Regarding claim 7, modified Steiner teaches all of the limitations of claim 1 as set forth above. Modified Steiner discloses an ion conducting material which can be used as a solid electrolyte comprising M3'M'''Cl6 (M' = Li, Na, Ag; M''' = In, Y) and Li3+xIn1-xMxBr6 (M = Zn, Co, Fe) wherein the trivalent In3+ or Y3+ is substitute by the divalent  M = Zn2+, Co2+, Fe2+, showing increased conductivity (see claims 1-6 above). Tomita further teaches wherein when M = Mg2+ the ionic conductivity increases (Tomita, p. 974). It is well known in the art that alkaline earth metals, such as Mg, Ca, Sr, Ba, can be substituted for one another creating similar effects.
	Therefore it would be obvious to one of ordinary skill in the art wherein M is at least one selected from the group consisting of Mg, Ca, Sr, and Ba thereby increasing the ionic conductivity of the material.

Response to Arguments
Applicant's arguments filed 05 August 2022 have been fully considered but they are not persuasive.
Applicant argues:
…there is no evidence to show that Steiner teach In and Y are equivalent art effective materials for use in ionic conducting ternary metal halide materials. The Abstract of Steiner teaches Li3InCl6 and Li3YCl6 exhibit different ionic conductivities, that is, in the sequence Na3InCl6 < Li3YCl6 < Ag3InCl6 < Li3InCl6. Moreover, Steiner's abstract teaches Li3InCl6 is the best ion conductor in the range of 300 °C, and except Na3InCl6, the chlorides exhibit complicated order-disorder phase transitions. In view of the teaching of Steiner, Steiner does not teach In and Y are equivalent art effective materials for use in ionic conducting ternary metal halide materials.

The examiner respectfully disagrees. As shown in the abstract of Steiner, as set forth above, and in the machine English translation of Steiner (translation included) p. 1 lines 8-10 and p. 3 line 33 – p. 4 line 2, Steiner teaches that without exception, the compounds Na3InCl6, Li3YCl6, Ag3InCl6 and Li3InCl6 are fast ionic conductors, demonstrating Y and In are known equivalent art effective materials for use in ionic conducting ternary metal halide materials. The examiner also notes that art equivalence does not mean properties of the resulting compounds are identical, but that one can substitute one ion for another in a specific context, in this case, In3+ for Y3+, and vice versa, and still have a compound that exhibits, in this example, fast ion conduction; in other words, the ions are functionally equivalent in this context. As another example, the alkaline earth metal ions Mg2+, Ca2+, Sr2+, Ba2+ are recognized as being art equivalents as their chemical properties are very similar and they can be generally substituted among themselves. However, they are not identical in all aspects in spite of being art recognized equivalents.
The Courts have ruled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." See MPEP § 2123.
Applicant also argues:
FIG. 2 of Tomita (reproduced below) clearly shows that, the ionic conductivity of Li3.15In0.85Zn0.15Br6 is lower than that of Li3InBr6. In other words, with the substitution of In with Zn, the ionic conductivity of the halides is decreased. Therefore, in view of the teaching of Tomita, one of ordinary skill in the art would not be motivated to use Zn to replace In.

However as discussed above, the substitution is In with Y as equivalent art effective materials in a non-ternary metal halide materials, such as Li3+xIn1-xMxBr6 and Li3+xY1-xMxBr6 as they are both, without exception fast ionic conductors and one of ordinary skill in the art would be motivated to use such materials. Tomita further teaches the substitution wherein M is Zn as an art known modification of the fast ion conducting material that provides comparable conductivity at low temperatures and maintains the lattice structure of the material (Tomita, p. 974).
The Courts have ruled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." See MPEP §2123.
The examiner appreciates applicant’s understanding the nonstatutory double patenting were over patent application numbers and not U.S. Patent No. The filing of the terminal disclaimer is acknowledged and the terminal disclaimer is approved and this has overcome the previous double patenting rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721